                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

ISMAEL H. PADILLA,
   Plaintiff,
  v.                                                          Nos. 3:19-cv-57 (VAB)
GREG ABBOTT, CITY, TOWN, OR                                        3:19-cv-231 (VAB)
MUNICIPALITY OF DALLAS, TEXAS,                                     3:19-cv-282 (VAB)
TEXAS DIRECTOR OF PRISONS, TEXAS                                   3:19-cv-434 (VAB)
PAROLE, and TEXAS BOARD OF                                         3:19-cv-594 (VAB)
PARDONS AND PAROLES,
   Defendants,
  and
TEXAS BOARD OF PARDONS AND
PAROLE, MUNICIPALITY OF DALLAS,
TEXAS, and TEXAS PRISON PAROLE
SYSTEM OR PRISON SYSTEM,
    Defendants,
  and
FIFTH CIRCUIT COURT OF APPEALS,
UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF TEXAS,
and UNITED STATES SUPREME COURT,
     Defendants,
  and
DIRECTOR OF TEXAS PRISON SYSTEM,
SENIOR WARDEN OF CONNALLY UNIT,
DIRECTOR OF UNIVERSITY OF TEXAS
MEDICAL BRANCH, and GREG ABBOTT,
    Defendants,
  and
TEXAS BOARD OF PARDONS AND
PAROLE and GOVERNOR OF TEXAS,
   Defendants,

                            ORDER CONSOLIDATING CASES

       Ismael H. Padilla (“Plaintiff”), currently incarcerated by the State of Texas at the John B.
Connally Unit in Kenedy, Texas, has filed five lawsuits which are currently pending before this

Court. See Complaint, No. 3:19-cv-57 (VAB), dated Jan. 10, 2019, ECF No. 1; Complaint, No.

3:19-cv-231 (VAB), dated Feb. 15, 2019, ECF No. 1; Complaint, No. 3:19-cv-282 (VAB), dated

Feb. 25, 2019, ECF No. 1; Complaint, No. 3:19-cv-434 (VAB), dated Mar. 25, 2019, ECF No. 1;

Complaint, No. 3:19-cv-594 (VAB), dated Apr. 22, 2019, ECF No. 1. In each of these cases, Mr.

Padilla has sued public officials and entities in the state of Texas.

        For the reasons explained below, the Court sua sponte ORDERS the consolidation of

these cases—Nos. 3:19-cv-57 (VAB), 3:19-cv-231 (VAB), 3:19-cv-282 (VAB), No. 3:19-cv-434

(VAB), and 3:19-cv-594 (VAB)—for all purposes, and the Clerk of the Court is respectfully

directed to docket any future filings under the docket number of the lead case only, 3:19-cv-57.

   I.      FACTUAL AND PROCEDURAL BACKGROUND

        On January 10, 2019, Mr. Padilla sued Greg Abbott, the Governor of Texas, the mayor of

Dallas, Texas, two Dallas County court judges, the director of the Texas Prison and Parole

system, Texas Parole, and the Texas Board of Pardons and Paroles, under 42 U.S.C. § 1983.

Complaint, No. 3:19-cv-57 (VAB), dated Jan. 10, 2019, ECF No. 1. Mr. Padilla alleges that he

was wrongfully convicted in Texas, and seeks removal from the Texas prison system. Id. at 5.

        On February 15, 2019, Mr. Padilla sued the Texas Board of Pardons and Paroles, the

Municipality of Dallas, and the Texas Prison Parole System or Prison System, under 42 U.S.C.

§ 1983. Complaint, No. 3:19-cv-231 (VAB), dated Feb. 15, 2019, ECF No. 1. Mr. Padilla

alleges, inter alia, that these defendants unlawfully revoked his parole in 2002 and re-

incarcerated him in the Texas state prison system. Id. at 2.

        On February 25, 2019, Mr. Padilla sued the United States Court of Appeals for the Fifth

Circuit, the United States District Court for the Northern District of Texas and the United States



                                                  2
Supreme Court, under 42 U.S.C. § 1983. Complaint, No. 3:19-cv-282 (VAB), dated Feb. 25,

2019, ECF No. 1. Mr. Padilla alleges, inter alia, that these courts “illegally imposed 28 U.S.C.

§ 1915(g) after new evidences/new case law was introduced on appeals” and denied him due

process. Id. at 3.

        On March 25, 2019, Mr. Padilla sued the Director of Texas Prison System, Lorie Davis,

Senior Warden of the Connally Unit, Mr. Givens, Director of the University of Texas Medical

Branch Hospital, and the Governor of Texas, Greg Abbott, under 42 U.S.C. § 1983. Complaint,

No. 3:19-cv-434 (VAB), dated Mar. 25, 2019, ECF No. 1. Mr. Padilla alleges, inter alia, that

these defendants were deliberately indifferent to his medical needs. Id. at 7–9. He specifically

alleges indifference to his medical needs after he sustained injuries to his left hip and spinal cord

which he alleges have left him partially disabled, including denial of a wheelchair and back

brace. Id.

        On April 22, 2019, Mr. Padilla sued the Texas Board of Pardons and Paroles and the

Governor of Texas, Greg Abbott, under 42 U.S.C. § 1983. Complaint, No. 3:19-cv-594 (VAB),

dated Apr. 22, 2019, ECF No. 1. Mr. Padilla alleges, inter alia, that the Texas Board of Pardons

and Paroles and Governor Abbott have conspired to deny his re-release on parole. Id. at 4.

        Mr. Padilla has also moved for leave to proceed in forma pauperis in all five of these

actions. See Motion for Leave to Proceed In Forma Pauperis, No. 3:19-cv-57 (VAB), dated Jan.

10, 2019, ECF No. 1; Motion for Leave to Proceed In Forma Pauperis, No. 3:19-cv-231 (VAB),

dated Feb. 15, 2019, ECF No. 2; Motion for Leave to Proceed In Forma Pauperis, No. 3:19-cv-

282 (VAB), dated Feb. 25, 2019, ECF No. 2; Motion for Leave to Proceed In Forma Pauperis,

No. 3:19-cv-434 (VAB), dated Mar. 25, 2019, ECF No. 2; Motion for Leave to Proceed In

Forma Pauperis, No. 3:19-cv-594 (VAB), dated Apr. 22, 2019, ECF No. 2.



                                                  3
   II.       STANDARD OF REVIEW

          “Rule 42(a) of the Federal Rules of Civil Procedure empowers a trial judge to consolidate

actions for trial when there are common questions of law or fact to avoid unnecessary costs or

delay.” Johnson v. Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990). As the Supreme Court has

recognized, “[d]istrict courts enjoy substantial discretion in deciding whether and to what extent

to consolidate cases” under Federal Rule of Civil Procedure 42(a). Hall v. Hall, 138 S. Ct. 1118,

1131 (2018) (citation omitted). “A district court can consolidate related cases under Federal Rule

of Civil Procedure 42(a) sua sponte.” Devlin v. Transp. Commc’ns Int’l Union, 175 F.3d 121,

130 (2d Cir. 1999).

          In weighing consolidation, “[c]onsiderations of convenience and economy must yield to a

paramount concern for a fair and impartial trial.” Johnson, 899 F.2d at 1285 (citation omitted).

“The Rule should be prudently employed as a ‘valuable and important tool of judicial

administration,’ invoked to ‘expedite trial and eliminate unnecessary repetition and confusion.’”

Devlin, 175 F.3d at 130 (citations omitted). “In assessing whether consolidation is appropriate in

given circumstances, a district court should consider both equity and judicial economy.” Id.

(citation omitted). “However, under the applicable law, efficiency cannot be permitted to prevail

at the expense of justice—consolidation should be considered when ‘savings of expense and

gains of efficiency can be accomplished without sacrifice of justice.’” Id. (quoting Consorti v.

Armstrong World Ind., 72 F.3d 1003, 1006 (2d Cir. 1995)).

   III.      DISCUSSION

          As Mr. Padilla has sued public officials and public entities from the State of Texas in all

five lawsuits, all of these cases turn on a common legal issue: the appropriateness of the District

of Connecticut as a venue under 28 U.S.C. § 1391. Because the resolution of this common legal



                                                   4
issue will avoid unnecessary cost or delay, eliminate unnecessary repetition and confusion, and

promote the efficient administration of this Court’s docket without sacrifice of justice, these five

cases should be consolidated for all purposes under Federal Rule of Civil Procedure 42(a), while

“retain[ing] their separate identities.” Hall, 138 S. Ct. at 1131.

         Accordingly, the Court will consolidate these cases.

   IV.      CONCLUSION

         For the reasons explained above, the Court sua sponte ORDERS the consolidation of

these cases for all purposes, and the Clerk of the Court is respectfully directed to docket any

future filings under the docket number of the lead case only, 3:19-cv-57 (VAB).

         SO ORDERED at Bridgeport, Connecticut, this 8th day of July, 2019.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                   5
